DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	No amendments to the claims were made by Applicant’s reply filed December 31, 2021. Claims 2, 10, 11, 17, 18, 24-38, 40, 43, 44, 47 and 59 were previously cancelled.  Claims 1, 3-9, 12-16, 19-23, 39, 41, 42, 45, 46, 48-58 and 60-74 are currently pending and presented for examination.
Applicant’s amendment to the Specification filed on April 11, 2022 has been entered.  As detailed in the amendment to the specification filed on April 11, 2022, paragraphs [00111], [00122] (Table 5), [00126], and [00127] of the original specification (filed on March 5, 2015) have been amended accordingly.  Paragraphs [00106]-[00109] of the specification are as originally filed March 5, 2015.

Response to Arguments
Applicant’s arguments filed December 31, 2021 with respect to the rejection under 35 USC 103 have been fully considered and are found persuasive.  Accordingly, claims 1, 3-9, 12-16, 19-23, 39, 41, 42, 45, 46, 48-58 and 60-74 of the instant application are free of the art and allowable for the reasons detailed below.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-9, 12-16, 19-23, 39, 41, 42, 45, 46, 48-58 and 60-74 of the instant application claim a method for treating osteoarthritis or pain or inflammation in a companion animal such as a dog or a cat in need thereof comprising administering a pharmaceutical composition comprising sodium lauryl sulfate as a surfactant, at least one excipient and 2 mg per kg bodyweight of the companion animal per day of grapiprant wherein administration causes no clinically significant adverse gastrointestinal event or changes in liver, kidney, and coagulation parameters in the companion animal.
The closest related prior art is Haruta et al. U.S. Publication No. 2009/0018158 A1 (Provided on IDS dated April 25, 2016).
Haruta et al. teaches crystalline forms of grapiprant (N-[([2-[4-(2-Ethyl-4,6-dimethyl-1H-imidazo[4,5-c]pyridin-1-yl)phenyl]ethyl]amino)carbonyl]-4methylbenzenesulfonamide) (abstract).  Haruta et al. teaches that grapiprant is an EP4 receptor antagonist which is useful in the treatment or alleviation of pain and inflammation [0003].  Haruta et al. teaches the use of the grapiprant polymorph forms for the treatment of pain and inflammation [0016]-[0018] [0042].  Haruta et al. further teaches non-human or veterinary administration [0044].  Haruta et al. teaches the treatment of pain and inflammation in an animal comprising the administration of crystalline grapiprant ([0135] and claim 12). Haruta et al. teaches oral administration of from 0.1 mg to 3000 mg daily and preferably in the range of 0.1 mg to 500 mg [0088].
Haruta et al. teaches that the compositions comprising grapiprant may be administered orally in such forms including tablets, suspensions, solutions, syrups and elixirs ([0046]-[0064]).  Haruta et al. teaches that tablets may optionally comprise surface active agents, such as sodium lauryl sulfate and polysorbate 80, and glidants such as silicon dioxide and talc and when present, surface active agents may comprise from 0.2 weight % to 5 weight % of the tablet, and glidants may comprise from 0.2 weight % to 1 weight % of the tablet [0052].  Haruta et al. teaches that tablets also generally contain lubricants such as magnesium stearate, calcium stearate, zinc stearate, sodium stearyl fumarate, and mixtures of magnesium stearate with sodium lauryl sulphate, wherein lubricants generally comprise from 0.25 weight % to 10 weight %, preferably from 0.5 weight % to 3 weight % of the tablet [0053]. Haruta et al. further teaches for tablet dosage forms, in addition to the drug, tablets generally contain a disintegrant selected from sodium starch glycolate, sodium carboxymethyl cellulose, calcium carboxymethyl cellulose, croscarmellose sodium, crospovidone, polyvinylpyrrolidone, methyl cellulose, microcrystalline cellulose, lower alkyl-substituted hydroxypropyl cellulose, starch, pregelatinised starch and sodium alginate, generally in an amount from 1 weight % to 25 weight %, preferably from 5 weight % to 20 weight % of the dosage form [0050]. Haruta et al. further teaches that binders are generally used to impart cohesive qualities to a tablet formulation and suitable binders include microcrystalline cellulose, gelatin, sugars, polyethylene glycol, natural and synthetic gums, polyvinylpyrrolidone, pregelatinised starch, hydroxypropyl cellulose and hydroxypropyl methylcellulose. Tablets may also contain diluents, such as lactose (monohydrate, spray-dried monohydrate, anhydrous and the like), mannitol, xylitol, dextrose, sucrose, sorbitol, microcrystalline cellulose, starch and dibasic calcium phosphate dehydrate [0051].  Haruta et al. further teaches that oral forms may comprise flavorings and flavor enhancers or taste-masking agents [0061]. 
However, Haruta et al. does not provide any guidance to arrive at a daily dosage amount of 2 mg/kg bodyweight for a companion animal that is a dog or a cat.  Furthermore in the declaration under 37 CFR 1.132 filed on 10/24/2018, Applicant argues that this dosage was surprising and unexpected since dosages higher than 2 mg/kg/day provided no additional benefit (see paragraph 9).  Moreover, Haruta et al. teaches that surfactants such as sodium lauryl sulfate and polysorbate 80 are optional components and Applicant has determined the addition of sodium lauryl sulfate and at least one excipient is critical in obtaining improved properties of the formulation for treating dogs and cats.  Specifically, Applicant argues that following a single nominal 2 mg/kg oral dosage of grapiprant to dogs, using 4 different formulations, the Tmax of the formulation utilizing sodium lauryl sulfate as the surfactant was significantly longer than the other tablets.  Furthermore, the same formulation was shown to result in greater systemic exposure in female cats (see pages 13-14 of Applicant’s remarks).  Thus the prior art does not teach or suggest that improved properties of an oral grapiprant formulation for the treatment of pain and inflammation or osteoarthritis in dogs or cats may be achieved by including sodium lauryl sulfate as a surfactant and at least one excipient.  
Therefore, the cited claims of the instant application are novel and non-obvious over the closest related prior art.
Conclusion
Claims 1, 3-9, 12-16, 19-23, 39, 41, 42, 45, 46, 48-58 and 60-73 are allowed.  Claims 2, 10, 11, 17, 18, 24-38, 40, 43, 44, 47 and 59 are canceled.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM